      Case 4:19-cr-00085-MWB Document 59 Filed 08/19/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                     No. 4:19-CR-00085

      v.                                      (Judge Brann)

ZAKHARY WAYNE PRYER,

           Defendant.

                                ORDER

                            AUGUST 19, 2020

     In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that Pryer’s motion to suppress evidence (Doc. 28) is

DENIED.



                                       BY THE COURT:


                                       s/ Matthew W. Brann
                                       Matthew W. Brann
                                       United States District Judge
